14-4385                                                                             
Breecher v. Republic of Argentina

                                              
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                  ______________                          
                                              
                                 August Term, 2015 
                                              
             (Argued: August 21, 2015          Decided: September 16, 2015) 
                           (Amended: November 18, 2015) 
                                              
                                Docket No. 14‐4385 
                                   ____________                          
                                              
                               HENRY H. BRECHER,  
              individually and on behalf of all others similarly situated, 
                                              
                                                          Plaintiff‐Appellee, 
   
                                       ‐v.‐  
                                          
                             REPUBLIC OF ARGENTINA, 
                                          
                                                 Defendant‐Appellant. 
   
                                    ______________ 
   
  Before: 
                    CALABRESI, RAGGI, and WESLEY, Circuit Judges. 
                                            
                                   ______________ 
                                            
         Appellant the Republic of Argentina appeals from an order entered on 
  August 29, 2014, in the United States District Court for the Southern District of 
  New York (Griesa, Judge), modifying the class definition.  On November 25, 2014, 
  a panel of this Court granted permission to appeal pursuant to Federal Rule of 
  Civil Procedure 23(f).  Appellant argues that the District Court’s new class 



                                              
definition violates the requirements of ascertainability contained in Rule 23 of the 
Federal Rules of Civil Procedure.  We agree and hold that the class definition’s 
reference to objective criteria is insufficient to establish an identifiable and 
administratively feasible class.  We therefore VACATE and REMAND the case 
for an evidentiary hearing on damages. 
                               
                                CARMINE D. BOCCUZZI (Jonathan I. Blackman, Daniel J. 
                                Northrop, Jacob H. Johnston, on the brief), Cleary 
                                Gottlieb Steen & Hamilton LLP, New York, NY, for 
                                Defendant‐Appellant.  
                                 
                                JASON A. ZWEIG (Steve W. Berman, on the brief), Hagens 
                                Berman Sobol Shapiro LLP, New York, NY, for Plaintiff‐
                                Appellee. 
                                        ______________ 
                                                 
WESLEY, Circuit Judge: 

      Defining the precise class to which Argentina owes damages for its refusal 

to meet its bond payment obligations and calculating those damages have 

proven to be exasperating tasks.  In this, the fourth time this Court has addressed 

the methods by which damages must be calculated and the manner in which the 

class is defined in this case and several similar matters, see Seijas v. Republic of 

Argentina (Seijas I), 606 F.3d 53 (2d Cir. 2010); Hickory Sec. Ltd. v. Republic of 

Argentina (Seijas II), 493 F. App’x 156 (2d Cir. 2012) (summary order); Puricelli v. 

Republic of Argentina (Seijas III), No. 14‐2104‐cv(L), 2015 WL 4716474 (2d Cir. Aug. 




                                            2 
10, 2015), we again must vacate the District Court’s order and remand for specific 

proceedings. 

      By now, the factual background of these cases is all too familiar.  After 

Argentina defaulted on between $80 and $100 billion of sovereign debt in 2001, 

see Seijas I, 606 F.3d at 55, numerous bondholders, including Appellee here and 

those in the related Seijas cases, filed suit.  In Appellee’s suit, the District Court 

entered an order on May 29, 2009, that certified a class under a continuous holder 

requirement, i.e., the class contained only those individuals who, like Appellee, 

possessed beneficial interests in a particular bond series issued by the Republic 

of Argentina from the date of the complaint—December 19, 2006—through the 

date of final judgment in the District Court.  Cf. Seijas I, 606 F.3d at 56 (same 

requirement in class definition).  In earlier cases, the Republic had argued that 

secondary trading on the market made the classes “too fluid” to satisfy the 

requirements of Rule 23; the District Court rejected this argument in part because 

of the continuous holder definition.  See H.W. Urban GmbH v. Republic of 

Argentina, No. 02 Civ. 5699(TPG), 2004 WL 307293, at *3 (S.D.N.Y. Feb. 17, 2004). 

      The Republic’s liability has not been seriously contested in this litigation.  

See Brecher v. Republic of Argentina, No. 06 Civ. 15297(TPG), 2010 WL 3584001, at 




                                            3 
*1 (S.D.N.Y. Sept. 14, 2010).  After this Court held in Seijas I and II that the 

District Court’s method of calculating damages was inflated and remanded with 

instructions to conduct an evidentiary hearing, see Seijas I, 606 F.3d at 58–59; 

Seijas II, 493 F. App’x at 160, the District Court entered an order in this case 

granting summary judgment to the Appellee on liability but denying summary 

judgment on damages in order to hold a similar evidentiary hearing.  Order, 

Brecher v. Republic of Argentina, No. 06 Civ. 15297 (TPG) (S.D.N.Y. Aug. 30, 2012), 

ECF No. 70.  In place of the hearing, however, the Appellee in this case offered 

the District Court an alternative solution to its difficulties in assessing damages—

simply modifying the class definition by removing the continuous holder 

requirement and expanding the class to all holders of beneficial interests in the 

relevant bond series without limitation as to time held.  Despite the fact that a 

judgment on the merits had already been issued, the District Court granted the 

motion.  Argentina promptly sought leave to appeal under Rule 23(f) of the 

Federal Rules of Civil Procedure, and on November 25, 2014, a panel of this 

Court granted leave to appeal. 




                                           4 
                                    DISCUSSION 

      We review a district court’s class certification rulings for abuse of 

discretion, but we review de novo its conclusions of law informing that decision.  

In re Pub. Offerings Secs. Litig., 471 F.3d 24, 32 (2d Cir. 2006).  The District Court 

below neither articulated a standard for ascertainability of its new class nor made 

any specific finding under such a standard.  Absent that analysis, we must 

determine whether the District Court’s ultimate decision to modify the class 

“rests on an error of law . . . [or] cannot be located within the range of 

permissible decisions.”  Parker v. Time Warner Entm’t Co., 331 F.3d 13, 18 (2d Cir. 

2003) (internal quotation marks omitted).  The District Court’s decision rests 

upon an error of law as to ascertainability; the resulting class definition cannot be 

located within the range of permissible options. 

      Like our sister Circuits, we have recognized an “implied requirement of 

ascertainability” in Rule 23 of the Federal Rules of Civil Procedure.  In re Pub. 

Offerings Secs. Litig., 471 F.3d at 30; accord, e.g., Marcus v. BMW of N. Am., LLC, 687 

F.3d 583, 592–93 (3d Cir. 2012); DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 

1970).  While we have noted this requirement is distinct from predominance, see 

In re Pub. Offerings Secs. Litig., 471 F.3d at 45, we have not further defined its 




                                            5 
content.  We here clarify that the touchstone of ascertainability is whether the 

class is “sufficiently definite so that it is administratively feasible for the court to 

determine whether a particular individual is a member.”  7A CHARLES ALAN 

WRIGHT & ARTHUR R. MILLER ET AL., FEDERAL PRACTICE & PROCEDURE § 1760 (3d 

ed. 1998); see also Weiner v. Snapple Beverage Corp., No. 07 Civ. 8742(DLC), 2010 

WL 3119452, at *12 (S.D.N.Y. Aug. 5, 2010) (a class must be “readily identifiable, 

such that the court can determine who is in the class and, thus, bound by the 

ruling” (internal quotation marks omitted)).  “A class is ascertainable when 

defined by objective criteria that are administratively feasible and when 

identifying its members would not require a mini‐hearing on the merits of each 

case.”  Charron v. Pinnacle Grp. N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) 

(citations and internal quotation marks omitted).  

       On appeal, Appellee argues that a class defined by “reference to objective 

criteria . . . is all that is required” to satisfy ascertainability.  Appellee Br. 19.  We 

are not persuaded.  While objective criteria may be necessary to define an 

ascertainable class, it cannot be the case that any objective criterion will do.1  A 



1 Even Appellee’s principal sources for this standard use the requirement in context to 
observe that subjective criteria are inappropriate and, thus, any criteria used in defining 
a class need to be “objective.”  Appellee Br. 20 (citing Fears v. Wilhelmina Model Agency, 
Inc., No. 02 Civ. 4911 HB, 2003 WL 21659373, at *2 (S.D.N.Y. July 15, 2003); In re Methyl 

                                             6 
class defined as “those wearing blue shirts,” while objective, could hardly be 

called sufficiently definite and readily identifiable; it has no limitation on time or 

context, and the ever‐changing composition of the membership would make 

determining the identity of those wearing blue shirts impossible.  In short, the 

use of objective criteria cannot alone determine ascertainability when those 

criteria, taken together, do not establish the definite boundaries of a readily 

identifiable class.2   

       This case presents just such a circumstance where an objective standard—

owning a beneficial interest in a bond series without reference to time owned3—

is insufficiently definite to allow ready identification of the class or the persons 



Tertiary Butyl Ether (MBTE) Prods. Liab. Litig., 209 F.R.D. 323, 337 (S.D.N.Y. 2002); 
MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.222, at 270 (2004)).  This approach 
accords with our prior discussions of objective criteria.  See In re Initial Pub. Offerings 
Secs. Litig., 471 F.3d at 44–45. 

2 Of course, “identifiable” does not mean “identified”; ascertainability does not require 
a complete list of class members at the certification stage.  See 1 MCLAUGHLIN ON CLASS 
ACTIONS § 4:2 (11th ed. 2014) (“The class need not be so finely described, however, that 
every potential member can be specifically identified at the commencement of the 
action; it is sufficient that the general parameters of membership are determinable at the 
outset.”). 

3 See, e.g., id. § 4:2 (“[T]he failure to propose an appropriate time limitation in defining 
the class period usually will result in a finding that the class is impermissibly overbroad 
and not ascertainable.”).  The result of this omission here is that the identity of class 
members will remain fluid even following entry of judgment, since nothing in the new 
class definition freezes the class composition at any designated time. 


                                               7 
who will be bound by the judgment.  See Weiner, 2010 WL 3119452, at *12.  The 

secondary market for Argentine bonds is active and has continued trading after 

the commencement of this and other lawsuits.  See NML Capital Ltd. v. Republic of 

Argentina, 699 F.3d 246, 251 (2d Cir. 2012); Seijas II, 493 F. App’x at 160.  Without 

a defined class period or temporal limitation, such as the continuous holder 

requirement, the nature of the beneficial interest itself and the difficulty of 

establishing a particular interest’s provenance in the particular circumstances of 

this case make the objective criterion used here inadequate.  Cf. Bakalar v. Vavra, 

237 F.R.D 59, 65–66 (S.D.N.Y. 2006) (necessity of individualized inquiries into 

provenance of artwork made class insufficiently “precise, objective and presently 

ascertainable” (internal quotation marks omitted)). 

      Appellee argues that the class here is comparable to those cases involving 

gift cards, which are fully transferable instruments.  However, gift cards are 

qualitatively different:  For example, they exist in a physical form and possess a 

unique serial number.  By contrast, an individual holding a beneficial interest in 

Argentina’s bond series possesses a right to the benefit of the bond but does not 

hold the physical bond itself.  Thus, trading on the secondary market changes 

only to whom the benefit enures.  Further, all bonds from the same series have 




                                           8 
the same trading number identifier (called a CUSIP/ISIN), making it practically 

impossible to trace purchases and sales of a particular beneficial interest.  Thus, 

when it becomes necessary to determine who holds bonds that fall inside (or 

outside) of the class, it will be nearly impossible to distinguish between them 

once traded on the secondary market without a criterion as to time held.  See Ebin 

v. Kangadis Food Inc., 297 F.R.D. 561, 567 (S.D.N.Y. 2014) (observing that 

ascertainability requirement “prevent[s] the certification of a class whose 

membership is truly indeterminable” (internal quotation marks omitted)). 

      A hypothetical illustrates this problem.  Two bondholders—A and B—each 

hold beneficial interests in $50,000 of bonds.  A opts out of the class, while B 

remains in the class.  Following a grant of summary judgment on liability, both A 

and B then sell their interests on the secondary market to a third party, C.  C now 

holds a beneficial interest in $100,000 of bonds, half inside the class and half 

outside the class.  If C then sells a beneficial interest in $25,000 of bonds to a 

fourth party, D, the absence of a temporal limitation like the continuous holder 

requirement ensures that neither the purchaser nor the court can ascertain 




                                           9 
whether D’s beneficial interest falls inside or outside of the class.4  Even if there 

were a method by which the beneficial interests could be traced, determining 

class membership would require the kind of individualized mini‐hearings that 

run contrary to the principle of ascertainability.  See Charron, 269 F.R.D. at 229; 

Bakalar, 237 F.R.D. at 64–66.   

      The lack of a defined class period, taken in light of the unique features of 

the bonds in this case, thus makes the modified class insufficiently definite as a 

matter of law.  The expansion of the class after a judgment on liability further 

raises the specter of one‐way intervention that motivated the 1966 amendments 

to Rule 23.  See Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 547 (1974) (“The 1966 

amendments were designed, in part, specifically to mend this perceived defect in 

the former Rule and to assure that members of the class would be identified 

before trial on the merits and would be bound by all subsequent orders and 

judgments.”); see also Amati v. City of Woodstock, 176 F.3d 952, 957 (7th Cir. 1999) 

(“The rule bars potential class members from waiting on the sidelines to see how 

the lawsuit turns out and, if a judgment for the class is entered, intervening to 



4 This hypothetical was posed by the panel at oral argument; significantly, counsel for 
Appellee was unable to offer a method by which the District Court would in this case be 
able to make this determination. 


                                          10 
take advantage of the judgment.”).  Although the class as originally defined by 

the District Court may have presented difficult questions of calculating damages, 

it did not suffer from a lack of ascertainability.  The District Court erred in 

attempting to address those questions by introducing such a defect into the class 

definition, after liability had already been determined. 

      There remains the question of determining damages on remand.  Given 

that Appellee here is identically situated to the Seijas plaintiffs and this Court has 

already addressed the requirements for determining damages in those cases, we 

conclude that the District Court should apply the same process dictated by Seijas 

II for calculating the appropriate damages: 

             Specifically,  it  shall:  (1)  consider  evidence  with  respect 
             to  the  volume  of  bonds  purchased  in  the  secondary 
             market after the start of the class periods that were not 
             tendered  in  the  debt  exchange  offers  or  are  currently 
             held by opt‐out parties or litigants in other proceedings; 
             (2)  make  findings  as  to  a  reasonably  accurate,  non‐
             speculative  estimate  of  that  volume  based  on  the 
             evidence  provided  by  the  parties;  (3)  account  for  such 
             volume in any subsequent damage calculation such that 
             an  aggregate  damage  award  would  “roughly  reflect” 
             the  loss  to  each  class, see Seijas  I, 606  F.3d  at  58–59; and 
             (4)  if  no  reasonably  accurate,  non‐speculative  estimate 
             can  be  made,  then  determine  how  to  proceed  with 
             awarding  damages  on  an  individual  basis.   Ultimately, 
             if  an  aggregate  approach  cannot  produce  a  reasonable 




                                             11 
              approximation of the actual loss, the district court must 
              adopt an individualized approach. 

493 F. App’x at 160; see also Seijas III, 2015 WL 4716474, at *4 (repeating 

instructions).  The hearing will ensure that damages do not “enlarge[] plaintiffs’ 

rights by allowing them to encumber property to which they have no colorable 

claim.”  Seijas I, 606 F.3d at 59. 


                                      CONCLUSION 

       Because we conclude the District Court’s order violated the requirement of 

ascertainability contained in Rule 23, it is not necessary for us to reach the 

remaining issues raised by Appellant.  Therefore, for the reasons stated above, 

the order of the District Court is VACATED, and the case is REMANDED for an 

evidentiary hearing on damages. 




                                          12